 HERRON YARN MILLS, INC.Herron YarnMills, Inc.andUnitedFurnitureWorkers of America, AFL-CIO,Local 282.Case 26-CA-2609.June 19,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn March 29, 1967, Trial Examiner Frederick U.Reel issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner failed to find violations with respecttocertainother allegations in the complaint.Thereafter, the General Counsel and Respondentfiledexceptions to the Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications:The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) by promisingbenefits to employees if they would abandon theUnion and by threatening reprisals if they did not.We also agree with his further finding thatRespondent violated Section 8(a)(5) and (1) by failingto furnish the Union the dates of hire of employees inthebargaining unit, and by withdrawing fromagreements made during the course of bargaining,thereby causing the strike which commenced onNovember 21, 1966. However, the Trial Examinerdismissed the allegation that Respondent's conductthroughout negotiations established its overall badfaith in further violation of Section 8(a)(5) and (1) ofthe Act.On the basis of the evidence supporting theforegoing findings and its entire course of conduct,we are persuaded that Respondent approached thebargaining table, not with a sincere purpose to reachagreement, but with an intent to prolong negotiationsuntil the removal of the court injunction requiring itto bargain with the Union so that it might then, as infactitdid,withdraw previously agreed-uponproposals and attempt to undermine the Union'srepresentative status. This conclusion is inescapable553in light of the testimony by its representative thatRespondentwas bargaining only because theinjunction compelled it to do so, and his statementsthat he was "not particularly trying to make acontract" and "if it had been left up to [him], therewould have been no contract ...." This attitudeopenly manifested at the bargaining table, togetherwithRespondent's refusal to furnish relevantinformationattheoutsetofbargaining, itsprolongation of negotiations, and its repudiation ofagreements reached, many of which were its ownproposals accepted by the Union, followed by the8(a)(1) activities upon the removal of the injunction,compel the conclusion that Respondent approachedthe bargaining table with an intent to avoid reachingagreement. Accordingly, we find that Respondent'sconductviewed in its totality supports theconclusion that Respondent, at all times materialherein, failed and refused to bargain in good faithand thereby violated Section 8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Herron YarnMills, Inc., Memphis, Tennessee, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:Inparagraph l(d) of the Trial Examiner'sRecommended Order and the fifth indentedparagraph of the Appendix attached to the TrialExaminer's Decision substitute for the words "Inany like or related manner" the words "In any othermanner."IT IS FURTHER ORDERED that all allegations of thecomplaint not specifically found to be violations ofthe Act be dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,heard at Memphis, Tennessee, on January 30, 1967,pursuant to a charge filed the previous November 21' anda complaint issued December 14, presents questionswhether the Respondent (herein called the Company)violated Section 8(a)(1) of the Act by certain statements ofalleged supervisors, and violated Section 8(a)(5) and (1) oftheAct by failing to bargain in good faith with theCharging Party (herein called the Union). Upon the entirerecord, including my observation of the witnesses, andafter due consideration of the unusually helpful brief filedby General Counsel (the Company, although given equalopportunity to do so, filed no brief), I make the following:'Unless otherwise noted, all dates herein refer to the year 1966165 NLRB No. 92 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a Tennessee corporation engaged atMemphis in the manufacture of yarn, annually ships topoints outside the State products valued in excess of$50,000, and is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. Evidence onthis record establishes that the Union is an "organization.inwhich employees participate and which exists forthe purpose, in whole or in part, of dealing with employeesconcerning grievances.wages, rates of pay ... orconditions of work." It is, therefore, a "labor organization"within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionCertain employeewitnessestestified to conversationswith alleged supervisory employees, and attributed to thelatter certain statements allegedly violative of Section8(a)(1).1.Willie Lee Clinton testified that in mid-November onone of the relatively few occasions when he worked on thenightshift, his "foreman," Jeff George, asked if he "hadheard about the Union" and what he "thought about it."When Clinton responded that he "thought a lot about it,"George told him that Company President Herron had said"he was going to close down" if the employees were for theUnion. Clinton replied that he was unconcerned as heowned no stock in the Company.2.Clarence Williams, another day-shift employee whooccasionally worked at night, testified that one evening inmid-November, George asked him what he thought aboutthe Union. According to Williams, George continued bystating that he was opposed to the Union and that "a lot ofus including himself would probably be out of a job,because he had heard Mr. Herron say that he was going toclose it down."3.Employee Ruby Fifer attributed to her foreman, FredBeaver, the comment-likewise in mid-November-thatHerron would give the employees a 10-cent increase ifthey dropped the Union.4.According to employee Bessie Tate, Beaver came upto her on Friday, November 18 (the last working day beforethe strike, discussedinfra),asked her if she was going togo on strike, and continued, "Well, it don't make anydifference because the boss told me to get rid of all thatwas in theUnion, anyway."5.Employee Annie Gilbert testified that on November 9Plant Manager Louis Saxon, after asking her if she wasstill onthe Union's negotiating committee,continued: "Iwish you all would forget about the Union, I just bought anew car. I think I could get you more pay and morevacation."The Company contends that the various threats andpromises recited above were never uttered, and also thatneither Beaver nor George is a supervisor, so that even iftheymade the statements attributed to them, the%Tate saidIwas working by machine alone in the early afternoon, andFred Beaver,which is the foreman, came over and asked meif I were going to stay in,or if I were going to go out with therestWell, I didn't answer him So, he said, "Well, it don't makeCompany would not be liable therefor. The questionwhether the statements were made raises issues ofcredibility as between Saxon, Beaver, and George on theone hand and the employee witnesses on the other. Thedemeanor of the several witnesses furnishes littleassistance in this particular case. Clinton and Williamsattributed substantially identical statements to George,namely, that Herron said "he was going to close down"because of the Union. George's testimony, read withextreme precision, may fall a hair's breadth short of adenial:Q. During the week immediately before the strike,did you have any discussions or anything else withany of the workers out there about the strike or theunion?A. Not as I can recall.Q. Did you ever tell any of these union membersthat if they didn't get out of the union, that the plantwas going to close down?A. I didn't have that much authority to tell nobodynothing.*Q. Did you ever tell Willie Lee Clinton?A.No, sir.Q. That if the union stayed there that the plantwould close?A.No, sir. It's Mr. Herron's mill, not mine. I didn'thave no authority to tell no one what to do.Q. I realize that, but the only question I am askingyou is did you ever discuss it with him, or tell himthat?A.No, sir.But to read testimony that precisely is probably to read itwith more precision than it was given. I am satisfied thatGeorge intended to deny the statements, particularly as healso testified that he and Herron had never discussed theUnion. Probably, as between Clinton and Williams on theone hand and George on the other, the latter had slightlymorereasontodeny falsely than the former had tofabricate.The alleged violation of Section 8(a)(1) is notcritical to the Union in this case, for the Union's chiefconcern appears to be with the bargaining issue. Evidenceof company hostilitywas not essential, the Company hadalreadymade in an earlier case and repeated on thisrecord, its "revulsion" at having to bargain with the Union.One point in favor of crediting the testimony of ClintonandWilliams is the similarity of the statements theyattribute to George, although it is possible that this revealsnothingmore than a common source of fabrication.Further belaboring of the "ins" and "outs" would be evenmore unprofitable than that already indulged. In the end,someone (at this moment, this Trial Examiner) has toconclude that either the two employees or George told thetruth, and there is regrettably little in the record on whichto rest the resolution. I have decided to credit theemployees, largely on the similarity between their storiesand on their relative lack of interest in theissues.Similar credibilityissues areposed byBeaver's denialsof the statements attributed to him by Fifer and Tate. I aminclined to credit Tate's version, set forth in the footnote,2any difference, because the boss told me to get rid of all thatwas in the union any way "So, I still didn't say anything I didn't answer So, he said,"Well, what is you going to dog You don't say anything "I says, "Nothing " Then, he walked away and went over tothe frame where Emma Nagles worked HERRON YARN MILLS, INC.555as having a certain ring of plausibility perhaps because ofthe details with which the story is told. Again one cannothelp pondering why an employee with the Company for 23years would fabricate such a story, or on the other handwhy a supervisor, 15 years with the Company but nowemployed as a sheriff's aid in Mississippi, would deny it ifitwere true. As I have credited Tate, and thus necessarilydiscredited Beaver, it is an easy step, perhaps too easy, todiscredit him as to Fifer as well, and accept over his dentalher testimony that he said the employees would get a 10-cent raise if they abandoned the Union. Fifer alsosurrounded her version with an added detail which lendssome plausibility to her testimony.3 The chances of awitness inventing an episode appear to me to diminishsomewhat as she adds details which extend beyond thenarrow confines of the critically illegal language and roundout the conversation.'The conflict between the testimony of employee AnnieGilbert and Plant Manager Saxon is likewise sharp anddirect. Gilbert testified as follows to a conversation withSaxon on November 9:A.He asked me if I was off of the negotiatingcommittee, if Francis Meeks hadn't taken my place,and I told him, "No, that we had elected her shopstewardwhen we got the union-the contractsigned."And he says, "Well, I heard that she was off." Hesays, "I wish you all would forget about theunion."He says, "I just boughta newcar," and he says, "Ithink I could get you more pay and more vacation."Q. Okay. What did you say, if anything?A. I kept working and I didn't say anything, and hewalked off.Saxon, although admitting that he talked to Gilbert andothers every day, and that he had recently bought a newcar, denied having any conversation along the lines ofGilbert's testimony. The Company argues that Saxonshould be creditedas itis improbable that he wouldapproach a known union adherent, and one as prominentas Gilbert, with such a promise of benefit. But Gilbert'sversion attributes to Saxon a perfectly natural and by nomeansillegal inquiry, as to whether one Meeks hadreplaced Gilbert on the negotiating committee. Saxondenied even this innocuous part of the conversation. OnceagainI am moved to credit the employee's version becauseof the plausible details which the employee witnesssupplied.5The Company in its answer concedes that Saxon was asupervisory employee, but denies that Beaver and Georgeheld such status. Beaver testified that he was thesupervisor of the spinning room, that he told theemployees what to do, that they obeyed his instructions,that they looked on him as a supervisor, and that he was"sort of a boss" and knew that for that reason he wasineligible for membership in the Union. Beaver apparentlyhad some authority to grant time off, and three employees(Gilbert, Fifer, and Tate) testified that Saxon had told theassembled employees that they should follow Beaver'sdirections or "go home." I find that Beaver was asupervisor and that the Company is legally responsible forhis statements in violation of Section 8(a)(1), as well as forSaxon's.I find otherwise as to George, however. George was the"foreman" in the cardroom during the night shift, but hisprimary task was to keep the machines in repair. Suchdirection as he gave to the three men who worked in theroom appears to have been nominal. Although there issome testimony that he asked people to work overtime, theexplanation appears to be that Saxon determined the needfor overtime, and George would routinely inquire of eachman until he had the necessary number of volunteers.Clinton testified that George gave him instructions, butthis turned out to be nothing more than telling him whatkind of yarn to put in the machine which Clinton operated.Williams testified that George told him where to put cans;i.e., drums of yarn which he carried on a cart from oneroom to another. On one occasion George told Williams to"go home" because he had been spending too much timeintherestroom,butGeorge's superior, the nightsuperintendent, countermanded the directive. On thewhole, I find that George's job as "foreman" involved onlyroutine direction of employees, that he was primarilyemployed as a mechanic or "fixer," and that his authoritywas insufficient to make him a "supervisor" within themeaning of the Act.B.The Refusal to Bargain1.Related proceedingsThe Union won a Board-conducted election, and onDecember 8, 1965, became the certified bargainingrepresentativeof the Company's employees.6 TheCompany, challenging the validity of the certification,refused to bargain, and the Union filed an unfair laborpracticecharge on which a complaint issued (Case26-CA-2350). Pursuant thereto, and on petition of theGeneral Counsel, the United States District Court for theWestern District of Tennessee issued an injunction onMay 27, 1966, under Section 10(j) of the Act, directing theCompany to bargain with the Union. The Company filed anappeal from this injunction, but before the case could beheard in the court of appeals, the Board issued its decisionin Case 26-CA-2350, sustaining the complaint, 160 NLRB629.The issuance of the Board's decision caused thepreviously issued injunction to expire, and the Company'sappeal from the injunction was thereupon dismissed asmoot and the injunction action was discontinued anddismissedonOctober 17,1966.Thebargainingconferences in the instant case had commenced pursuant3Her testimony is. "He came over to me and said Mr Herronwould give us a 10 cents increase if we dropped the union l askedhim why he couldn't call us and tell us himself, and he said thatthe union didn't like him to talk to us,so lie told him to tell us "'W. S Gilbert's Pooh-Bah recognized the importance ofadding"corroborativedetailintendedtolendartisticverisimilitude to an otherwise bald and unconvincing narrative "Pooh-Bah, of course, was embellishing an untruthful tale But hisembroidery was so extravagant as to tax credulity rather than toencourage it, and besides his inventive powers probably exceededthose of the employees who testified in this case'Also, I find that Saxon testified falselywhen he deniedmakingthe statement,whichthree witnesses attributed to him,that the employees should followBeaver's instructions or "gohome " When three employeewitnesses(sequesteredduring thehearing)testify to an employer's using a particular expression, Iam inclinedto accept their testimony over his denial particularlywhere the employer calls no corroboratingwitnesses for hisversionAnd if Saxon testified falsely on thisissue, his entiretestimonycomes under a cloud.6The bargaining unit is the conventional "production andmaintenance unit" found appropriate in the previous proceedings. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDto the injunction, and, as will be seen, continued after itsexpiration.2.The bargaining prior to the strikeAt the first bargaining conference on July 6, the Union(representedbyLeRoyClark,anInternationalrepresentative, and by a bargaining committee consistingof three employees) presented a proposed contract to theCompany represented by its counsel, Robert Taylor.Among other provisions, this contract called for avoluntary checkoff of union dues, provided for animmediate "across-the-board" wage increase of 15 centsper hour, and a minimum wage scale with a beginner'shourly rate of $1.25, a minumum rate after 60 days of$1.35, and after 120 days of $1.45. (The then currentminimumat the plant was $1.30, and under the proposedcontract all employees would have qualified for the $1.45rate.) The company negotiator commented on the variousprovisions, and agreed to submit a counterproposal. Sucha proposal was furnished to the Union before the nextmeetingwhich occurred July 27.By the time of the July 27 meeting, the Union hadanalyzed the Company's proposal and had prepared afurtherproposal,adopting some of the Company'scounterproposal.Thewage rates proposed by theCompany were $1.25 per hour for beginners, $1.35 after 6months, and $1.45 after 12 months. The Union agreed tothis, but proposed an added clause calling for an automaticincrease in the event of an upward revision of the Federalminimum wage, and this the Company rejected. Amongother points on which the parties were still apart was thecheckoff.On August 4, the Company's negotiator, Robert Taylor,was elected chancellor, a judicial office in the State courtsystem. The next meeting of the parties occurred onSeptember 9, but it was largely unproductive. They metagainon September 28, at which time Chancellor Taylorintroduced the union representatives to Olen Batchelor, alocalattorney,who was to succeed Taylor as theCompany's bargaining representative in view of thelatter'sassumption of his judicial duties. Batchelor,however, had to leave this meeting early, and Taylorcontinued discussing the various proposals with the unionrepresentatives.It isat this point that the only significant conflict intestimonyariseswith respect to the negotiations.According to Union Representative Clark, Taylor said tohim late in this meeting: "If you will agree with theCompany's contract as proposed, I will recommend to Mr.Herron [company president] that he agree to thecheckoff." Clark's testimony continues:I asked him if that included the amendments thatwe had discussed, and which he had agreed and said,"Yes, we would include those."I said-and, then, he said, "Well, you write me aletter setting out what we have discussed here, whatwe have agreed on here in the letter, saying that youwillaccept the company's proposal, plus themodifications, and I will take it up with Mr. Herron,and get him to agree to a check-off. I will take it upwith him and recommend that he agree to the check-off."I asked for discussion with the committee, and wediscussed it, and we agreed that we would go alongwith that proposal, and we went back and told Mr.Taylor that we would accept his proposal as it was,and I would write him the letter.Q. Is that the way the meeting ended?A. Yeah. Well, I did go down and sort of go overthe things that I thought that we had reached anagreement on, the modifications in the company'scontract, and which he agreed with me that thosewere the modifications that he would agree with.The next day Clark wrote Taylor, stating that the Unionwould accept Company's proposal with certain statedmodifications.The letter contained no mention of acheckoff. Clark on the witness stand explained this as anoversight and an inadvertence.'TheUnion received no reply to its letter ofSeptember 29.After several attempts, it arranged ameeting with Batchelor on November 1. At this timeBatchelor said the Company "was agreeable to everythingexcept the check-off." Clark replied that he had made a"package proposal" which included the checkoff, and thatits omission from the letter was an inadvertence. Furtherdiscussion resulted in Batchelor's agreeing to discuss withHerron three points of difference: the checkoff, whetherthe wage increase was to be effective immediately, andwhether discharges could be handled under the grievanceprocedure. Batchelor shortly thereafter telephoned Clarkand expressed company agreement with the Union on allmatters except the checkoff. Clark then told Batchelorthat the Union would look into the cost of administeringthe checkoff, as the Union believed this should not be astumbling block to agreement. Clark made inquiries ofother employees, and then telephoned Batchelor to reportthat the checkoff would require only 30 to 90 minutes amonth in clerical work. Clark's testimony continues:... and at that time Mr. Batchelor said that while wemight could get together on this, there were someother important issues that we would like to discuss,and I would like to have a meeting with the committeeand Mr. Herron down at the plant, and I told him allright,we would be willing to meet, and we set anagreement to meet on November the 16th, I believe.Q.Was there anything said in this conversationabout a strike?A.Well, previously I think Mr. Batchelor hadcalledme and asked me if there was going to be astrike on November the 13th. He had called me,because he said he had gotten information from theemployees that there was going to be a strike onNovember the 13th. I told him no, there wasn't goingto be any strike on November the 13th. I told him thatthere had been a meeting of the committee and thatthey had said after the 20th we would determinewhether we would go on a strike; that they had votedto go on strike after the 20th.So he says, "You are sure there ain't going to be nostrike on the 13th," and I told him no.'Taylor's testimony contradicted that of Clark, for Taylormodifications stated in the letter of September 29, and alsosquarely denied that any agreement had been reached at thedenied that he at anytime agreed to a checkoffmeeting of September 28 with respect to the proposed HERRON YARN MILLS, INC.3.The meeting of November 16, subsequent exchanges,the strike, and the final meetingsOn November 16 the union representatives met withBatchelor and Company President Herron. Again quotingClark:A.Mr. Batchelor opened up the meeting by sayinghe had called themeetingfor the purpose ofdiscussingthe company's economicposition.He saidthat whileagreementhad been reached, or had beenmade on some of the economic issues somewheredown the line somebody had not considered theimpact of this agreement on the company's financialcondition, and that compared to that, the checkoffwas a minor thing, and that we could agree to thecheckoff, but we do want to discuss the other things;that we can agree to the checkoff, but we do want todiscuss these other things.And after we had discussed this, I simply askedhim, well, what does he propose and he said that hewould propose, instead of the two weeks vacation, oneweeks vacation; instead of the five paid holidays, hesaid three, but Mr. Herron said "No, we cango alongwith four," so, he said, "Okay, four paid holidays,"and instead of the 15 centsincreasefor those peoplewho had been there one year, he would be willing togivefivecents increase now and five centsFebruary 1st.We-I asked them that we would discuss this withthe committee, and we had a separation and him andMr. Herron went out, and we discusseditamongstourselves, and we decided that we wouldgo alongwith the company on the question of the vacation andthe holidays, but we wouldinsiston the wage increasebeing as agreed upon, previously agreed upon.Clark informed Batchelor and Herron of this decision, andthey departed to discuss the matter further. Thatafternoon Batchelor called Clark and stated "that thecompany could-not-go along with 15 cents across theboard, that they would go to fivecents increasenow, and a10 centsincreaseon February the 1st." The unionrepresentatives discussed this proposal the next day,November 17, and decided to ask for a 10-cent increasethen and 5 cents more on February 1. Clark so informedBatchelor by telephone, and Batchelor said he woulddiscuss it with Herron. Later that afternoon, Batchelortelephone Clark and told him "that the company haswithdrawn the checkoff and its other proposals and we arerightback to where we started." Clark's testimonycontinues:Q.What did you say to that?A. I asked him why, and he said, "Well, that's justthe way our position is at this time. That's just it." Itold him, I said, "You know that I told you if wecouldn't reach anagreementthat possibly therewould be a possible strike the nextcomingweek." Hesaid yes, that he was aware of that, the company wasaware of it. I said, "Okay."Q. Now, after this conversationwithMr.Batchelor, did you havea meetingof the Herronemployees?A.Yes, I hada meetingwith the Herron employeeson this Sunday.Q. On the following Sunday?A.On the following Sunday.Q. That would be November the 20th, is thatcorrect?557A. Yes.Q. Did you report to the employees what hadhappenedduringyourconversationwithMr.Batchelor?A. I reported to the employees what had happenedand had discussed with them what had happened, andthey had already authorized the committee theSunday before-they had already authorized twoSundays before to call a strike when necessary.Q.Was another vote-strike vote taken at thistime?A. Yeah. I said that we will decide now whether wecontinueto go out on strike, or whether there hasbeen any changes and therewas amotion put to thefloor that we go out on strike the next Sunday.Q. I believe it is admitted in the answer that youdid go out on strike on November the 21st?A.We did.Q. Is the strikestill going on?A. It is.On November 25, shortly after the start of the strike, theunion representativeagainmetwithBatchelor, butreached no basis for settling the wage controversybetween them. On December 21, the parties met for thelast time. Clarkagainasked Batchelor on what basis theycould reachagreement.Clark's testimonycontinues:...he said, "Well, we have gotan additionalcomplicating factor here, now, because we have gotsomereplacements and we aregoing to insistthat thereplacements work and continue to work, and we areworking only one shift, and we have got as manypeople as we need for one shift,"and asfar as thewages and conditions are concerned, that he would bewillingto agreeto what he had already stated, whichwas five centsincreasenow and 10 centsincreaseFebruary 1st, one weeks vacation, four paid holidays,with the understanding that the people who werehiredwouldcontinuetowork, and I asked himregardless of seniority, and he said, "Regardless ofseniority." He said he wanted the newly hired peopleto continue to work, and I told him, no, we couldn'treachan agreementon that basis.So, themeetingbroke up.Q.Was anything said about the checkoff at eitherthis meeting or the other one?A.Well, at thismeetinghe said, no, they would notagree to a checkoff.4.The failure to produce dataAt the opening of the hearing, General Counselamended the complaint to allege that "Respondent at alltimes since August 23, 1966, and all times prior thereto,has failed and refused, and continues to fail and refuse, tocomply with theunion's request for the date of hire of theemployees included in the unit." The record establishesthat the Union requested such data on June 10, and onJune 17 the Company submitted a list of employeesshowing the year of hire. On June 21 the Union replied,requesting,inter alia,the specific date of employment.The Company responded the next day, stating: "Thisinformation cannot be given with any degree of certainty.We have given you the year in which each employee wasemployed but since many of them have been working forour client for many years we cannot give you thisinformation without making a thorough search of all of theold records." The Union immediately renewed its request, 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDstating that in its view the reason advanced by theCompany was insufficient. The matter was discussed atthe first bargaining meeting on July 6. To quote Clark:A.Well, I know I had asked Mr. Taylor for thespecific dates of when the people were hired, and hepointed out that this was a very difficult thing forthem to do, because the records were all over theplace. They didn't know where they were, but anywayto find and locate the records was difficult for them todo, in order to supply us with this information.So far as the record shows, the matter was not furtherdiscussed between the parties. Asked as a witness why themonth and date would be significant, Clark replied:Well, in negotiations there is a question of seniorityinvolved and a question of establishing the time atwhich people were hired. I felt that we would needthat to know where a person's seniority really was innegotiations.5.Concluding FindingsIn addition to alleging as a refusal to bargain the refusalto produce data, just discussed,8 the complaint alleges thatthe Company did not bargain in good faith, that it furtherviolated Section 8(a)(5) and (1) of the Act by withdrawingfromspecificagreementsmade during contractnegotiationswith respect to the checkoff, vacations,holidays, and wage rates, by withdrawing generally fromall agreements made during negotiations, and by failing"since on or about November 1" to vest sufficientauthority in its bargaining representative.The last of these allegations need not detain us long.The record establishes that Batchelor had the same fulland complete authority to conclude a contract that Taylorhad, and the slight confusion attendant on the necessarysubstitution of company representative did not seriouslyimpede the bargaining negotiations. Although Clarkquoted Batchelor at one point as saying he had "noauthority to change anything," this would seem to reflectonly the natural reluctance of the substitute negotiator toalter positions fixed by preceding negotiations.With somewhat more difficulty, I am also inclined todismiss the general allegation that the Company's conductthroughout the negotiations establishes its overall badfaith.It istrue that the Company bargained only becausecompelled to by injunction, that Taylor found it"repulsive" and "nauseating" to have to negotiate withClark, and that Taylor went so far as to testify that he was"not particularly trying to make a contract" and that "if ithad been left up to [him], there would have been nocontract ...." Somewhat inconsistently he later testifiedthat he "enteredintothe negotiations in the best of faith"and that he "intended to, if we could have concluded acontract, to do so." But while Taylor's attitude all butinvitesa charge of bad faith, the actual record ofnegotiationsshows that after a few bargaining sessions theparties were close to a contract and were kept apart onlyby disagreement over the checkoff, and later by a narrowdisagreement over the effective date of certain wage rates.Although Taylor's hostilitymay have prolonged the8This would seem clearly violative of Section 8(a)(5) and (1) Ofcourse, insofar as the Company does not possess the data, theCompany will not be in violation if it fails to produce But themere fact that unearthing such commonplace information as thiswould require "a thorough search of all the old records" is nodefensenegotiations and rendered certainmeetingsfruitless, thenear agreement represented concessions by both sidesfrom theiroriginalpositions, including the acceptance bythe Company of all the conditions stated by the Union inits letter of September 29. 1 would, therefore, absolve theCompany of the charge that its conduct throughout was inbad faith.The record is clear that on November 16 the Companywithdrew from agreements it had reached with the Unionduring the course of negotiations concerning vacations,holidays, and a wage increase. Such a change of position isa strong indication of want of good faith and a desire tocause a rupture in negotiations. On the other hand, theCompany represented to the Union at that time that theCompany'seconomiccircumstanceswarrantedareexamination of those matters. Neither at the time of thebargaining nor at the hearing did the Company comeforward with any particulars justifying or explaining in anydetail what had caused the Company to retreat from itsagreements. The Union, however, did not at any time askforany documentation of the Company's claimed"inability to pay," although underN.L.R.B. v. Truitt Mfg.Co., 351 U.S. 149, the Union could have demanded that theCompany produce the evidence on which it relied. Indeed,far from challenging the Company on this point, the Unionrather quickly acceded to the Company's new position onvacations and holidays, and was ready to modify theprevious agreement on wages. On this record,it isdifficultto avoid the suspicion that the Company reopened theeconomicissuesbecause almost all the other obstacles toa contract had been removed. Certainly the only excuseoffered on this record-that "somewhere down the linesomebody had not considered the impact of thisagreement on the company financial condition"-has apeculiarly hollow ring since the holiday, vacation, andwage provisions on which the Company now reneged werecontained in its owninitialproposal. It may be, however,that if this matter stood alone, the highly suspiciouscircumstances would fall short of requiring a finding ofbad faith.But the withdrawal of agreement on these matters doesnot stand alone. The Company also, aftertellingthe Unionon November 16 that the checkoff was "a minor thing"and that it "could agree to the checkoff," then withdrewthatagreementon the next day and adhered to thewithdrawal on December 21.9 Further, when the Unionmade a counterproposal close to the Company's last offeron November 17, the Company's response was not only toreject it but to tell the Union that "the Company haswithdrawn the checkoff and its other proposals and we areright back to where we started."This wholesale repudiation of agreements reached is theantithesis of good-faith bargaining and suggests that theCompany, far from trying to avoid a strike, was welcomingand encouraging strike action.The record does contain some suggestion that theforegoing version of events does not accurately portray theCompany's position or the statements of its spokesman. Itis true that after the strike began the parties continuednegotiating, and that they did not in fact start over "from9As to whether the Company had agreed to the checkoff asearly as the preceding September, I find that there was amisunderstanding between Clark and Taylor on that point, andthat no agreement was in fact reached although Clark believedotherwise HERRON YARN MILLS, INC.scratch." But the testimony quoted and relied on above isundenied.Batchelor,theCompany'sbargainingrepresentative, was also its counsel at the hearing. But thisdid not prevent him from taking the witness stand, and asitwas obvious from the pleadings that the events in whichBatchelor participated were critical in the case he hadample opportunity to obtain the assistance of othercounsel if he felt a reluctance to undertake the dual role ofcounsel and chief witness.The Company may be of the view (as noted, it filed nobrief) that the difference between it and the Union at thetime of the strike went to a mere matter of economics, thatthe Union had already authorized a strike, and that theensuing walkout should be deemed an economic strike insupport of bargaining demands, rather than one provokedby unfair labor practices. So far as the strike authorizationis concerned, such "authorization" is far from tantamountto actually going on strike. Strike authorization is often anecessary prelude to a strike, but it is also a well-knownbargaining tactic, and many more strikes are "authorized"than are called. As to the minor matter separating theparties, it is true that the Union's last offer (10 cents inNovember and 5 cents more in February) was not fardifferent from the Company's last offer of 5 cents inNovember and 10 cents more in February. But when theUnion came in with this proposal (and it was the Companywhich was reneging on a previous agreement to give 15cents in November), the rupture which ensued was causedby the Company's response that it was withdrawing all itsproposals.Had the Company continued to bargain, thenegotiationsmight have come to fruition. But theCompany chose to provoke the strike by announcing awithdrawal of all agreements previously reached. Hence,although in one sense it is true, as Clark candidlyadmitted, that the strike came about because of a minordifference as to the method of effectuating the wageincrease, analysis of the situation as it actually developedshows that the basic cause of the rupture was theCompany's announced withdrawal from the agreements.10The consequence of the foregoing discussion is to findthat the strike was an unfair labor practice strike, and notan economic strike. At the time of the hearing (January 30,1967),thestrikewas still current, and the soleconsequence of this finding is to require the Company topermit the strikers, on application for reinstatement, toreturn to their jobs displacing, if necessary, strikereplacements. As the hearing took place so close to theerstwhile critical date of February 1, by which time, undereither party's last offer before the rupture, the 15-centwage increase would have been effective, it would seemthat the question of reinstating the strikers assumed apositionofcardinal importance. Itmay not beinappropriatetonote,therefore,that-unlessreinstatement is unlawfully refused-no backpay will bedue, and that some of the Company's employees had beenworking for it since the 1940's. The Company suggested atthe hearing that some misconduct had occurred during thestrike, but no evidence was introduced pertaining thereto.Of course, if the Company should decline to reinstate anystriker because of alleged strike misconduct, the issues1'The difference between the two wage proposals was sonegligible that it seems unlikely either to have caused the Unionto strike, or to have caused the Company to break off negotiationsunless it sought an excuse to avoid a contract The differenceamounted to S cents per hour from November 21 to February 1, orabout 10 weeks Based on a 40-hour week, this would be $2 per559thusraisedcouldbe litigated in an appropriateproceeding.CONCLUSIONS OF LAW1.The Company, by promising benefits to employees iftheywould abandon the Union and by threateningreprisals if they did not, engaged in unfair labor practicesaffecting commerce within themeaning ofSection 8(a)(1)and Section 2(6) and (7) of the Act.2.The Company, by withdrawing from agreementsmade during the course of bargaining and by failing to givethe Union the dates of hire of employees in the bargainingunit,has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the Act.3.The strike which commenced November 21, 1966,was caused by the Company's unfair labor practice inwithdrawing from agreements previously reached.THE REMEDYIshall recommend that the Company be ordered tocease and desist from its unfair labor practices, toreinstate strikers upon their application, replacing ifnecessary employees hired during the strike, and toresume bargaining with the Union. In the event of a failureto reinstate any striker, the Company shall make himwhole for any future loss of earnings arising out of suchrefusal of reinstatement, commencing 5 days after the dateof his application, using the formulae approved in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716. I shall also recommend theposting of an appropriate notice.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend the following:ORDERHerron Yarn Mills, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Promising employees benefits if they withdraw fromor fail to support United Furniture Workers of America,AFL-CIO, Local 282.(b)Threatening employees with reprisal if they supportthat labororganizationor retainitastheir bargainingrepresentative.(c)Refusing to bargain in good faith with the aforesaidlabor organization as the representative of the employeesin theunitfound appropriate by the Board in Case26-CA-2350.(d) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withthe above-named labor organization as the statutoryweek per employee or $20 for the entire period A strike of 2 dayswould cost each employee that much, and, on the other hand, thetotal added cost to the Company for 10 weeks would have been$1,120 (based on its June payroll of 56 employees), or $112 perweek, a small fraction of its payroll cost 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees in the unit heretoforefound appropriate.(b)Upon request, furnish that organization with thedates of hire (day, month, and year) of each employee inthe bargaining unit, to the extent that such information isin the Company's possession.(c)Upon application, offer to each of the employeeswho went on strike November 21, 1966, reinstatement tohisformerorasubstantiallyequivalentposition(discharging, if necessary, employees hired subsequent tothat date) and in the event of failure to do so within 5 daysafter their respective applications, make them whole in themanner prescribed in the portion of the Trial Examiner'sDecision entitled "The Remedy."(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(e)Post at its plant in Memphis, Tennessee, copies ofthe attached notice marked "Appendix."11 Copies of saidnotice, to be furnished by the Regional Director forRegion 26, after being duly signed by an authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by,the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.12APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and in"InIn the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL reinstate upon their application any of theemployees who went on strike November 21, 1966.WE WILL bargain upon request with UnitedFurniture Workers of America,AFL-CIO,Local 282,as the exclusive representative of our production andmaintenance employees.WE WILL NOT threaten to discharge employees whosupport that Union.WE WILL NOT promise benefits to our employees inan effort to cause them to reject the Union as theirbargaining representative.WE WILL NOT in any like or related mannerinterfere with our employees in the exercise of theirright to join or assist a labor organization,to bargaincollectively,or to engage in concerted activities formutual aid or protection.HERRONYARN MILLS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced.or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding, 167NorthMain Street,Memphis,Tennessee 38103, Telephone 534r-3161.be substituted for the words "a Decision and Order "iz In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read- "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."